J-S43007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D. L.-P. H., T.R.H., T.L.L.H.       :    IN THE SUPERIOR COURT
                                               :       OF PENNSYLVANIA
                                               :
    APPEAL OF: J.C.A-G., MOTHER                :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1426 WDA 2017

                Appeal from the Decrees entered August 28, 2017
                  In the Court of Common Pleas of Blair County
                       Orphans’ Court at Nos: 2017 AD 31;
                           2017 AD 31A; 2017 AD 31B


BEFORE: STABILE, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY STABILE, J.:                           FILED DECEMBER 11, 2018

        J.C.A.-G. (“Mother”) appeals from the decrees involuntarily terminating

her parental rights to her sons, D.L.-P. H., born in January 2009; T.R.H., born

in June 2007; and T.L.L.H., born in June 2006 (collectively, “Children”).1

Mother’s court-appointed counsel has filed a petition for leave to withdraw as

counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

After review, we deny counsel’s petition. In addition, we vacate the decrees

as to Mother without prejudice and remand for proceedings consistent with

this memorandum.




____________________________________________


1 In the same decrees, the orphans’ court involuntarily terminated the parental
rights of the Children’s father, R.H. (“Father”). He did not file a notice of
appeal, and he is not a party to this appeal.
J-S43007-18


      The relevant facts and procedural history are as follows. On February

3, 2016, Children were placed in the emergency custody of the Blair County

Children, Youth, and Families (“CYF”) after investigation of allegations of

Mother’s physical abuse of Children. They were adjudicated dependent on

February 19, 2016. On April 1, 2016, Children were placed in kinship care

with their paternal uncle and aunt, J.M. and D.M.

      CYF established family service plan objectives for Mother in furtherance

of Children’s permanency goal of reunification. She participated in supervised

visits with Children for two hours twice per week until May of 2016, at which

time she was incarcerated due to drug-related criminal charges. In May of

2017, Mother was sentenced to a term of incarceration of ten to twenty years,

which she is serving at State Correctional Institution (“SCI”) Muncy.

      On July 25, 2017, CYF filed motions for an eighteen-month permanency

review hearing. On August 3, 2017, CYF filed petitions for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). The orphans’ court held a combined permanency review

and involuntary termination of parental rights hearing on August 15, 2017, at

which time D.L.-P.H. was eight years old; T.R.H. was ten years old; and

T.L.L.H. was eleven years old.       Children were represented during the

proceedings by Guardian ad litem (“GAL”), Aimee L. Willett, Esquire, who

supported CYF’s petitions to involuntarily terminate Mother’s parental rights.




                                    -2-
J-S43007-18


Mother was represented by court-appointed counsel, Richard M. Corcoran,

Esquire. However, Mother did not testify or appear on her own behalf.

       The orphans’ court admitted Children’s dependency records into

evidence.    Counsel for the parties stipulated to the facts alleged in CYF’s

permanency review petition.          CYF presented testimony from the following

witnesses: Wendy Whitlock, a therapist at Home Nursing Agency; Tawnya

Plunkard, CYF caseworker; Jessica Garlena, case manager at Home Nursing

Agency; D.M., kinship mother; and J.M., kinship father.2

       By decrees dated August 15, 2017, the orphans’ court involuntarily

terminated Mother’s parental rights. On September 19, 2017, Mother, acting

pro se, mailed a notice of appeal from prison, which the prothonotary docketed

on September 25, 2017. On April 7, 2018, Attorney Corcoran filed a petition

to withdraw as counsel and an Anders brief, which we review first.3        See



____________________________________________


2 The kinship parents testified that they wish to relinquish custody of the two
older children and place them in separate homes with J.M.’s relatives. N.T.,
8/15/17, at 63-66, 76-77. The kinship parents testified that they desire D.L.-
P.H., the youngest child, to remain in their custody. Id. at 64, 76. J.M.
testified that he and his wife told Children about their plan to separate them.
Id. at 77. Children remained silent in response. Id. Therefore, J.M. does
not know how Children feel about being separated. Id.

3 On May 11, 2018, Attorney Corcoran filed a revised petition to withdraw as
counsel and a revised Anders brief pursuant to this Court’s directive for him
to serve upon Mother and file a revised petition with a proper letter to Mother
advising her of her rights. Specifically, we directed that the letter inform
Mother that, if she chooses to pursue her rights, she must act immediately.
Mother has neither retained private counsel nor proceeded pro se on appeal.


                                           -3-
J-S43007-18


Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super. 1997) (“When

faced with a purported Anders brief, this Court may not review the merits of

the underlying issues without first passing on the request to withdraw.”).

      In In re V.E., 611 A.2d 1267 (Pa. Super. 1992), this Court extended

the Anders principles to appeals involving the termination of parental rights.

In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our Supreme

Court explained, “the major thrust of Anders . . . is to assure that counsel

undertakes a careful assessment of any available claim that an indigent

appellant might have.” Id. at 358. The Court stated that this “is achieved by

requiring counsel to conduct an exhaustive examination of the record and by

also placing the responsibility on the reviewing court to make an independent

determination of the merits of the appeal.” Id.

      In order to be permitted to withdraw, counsel must meet three

procedural requirements: 1) petition for leave to withdraw and state that,

after making a conscientious examination of the record, counsel has

determined that the appeal is frivolous; 2) furnish a copy of the Anders brief

to the appellant; and 3) advise the appellant that he or she has the right to

retain private counsel or raise, pro se, additional arguments that the appellant

deems worthy of the court’s attention. See Commonwealth v. Cartrette,

83 A.3d 1030, 1032 (Pa. Super. 2013) (en banc) (citation omitted).         With

respect to the third requirement, this Court has held that counsel must “attach

to their petition to withdraw a copy of the letter sent to their client advising


                                     -4-
J-S43007-18


him or her of their rights.” Commonwealth v. Millisock, 873 A.2d 748, 752

(Pa. Super. 2005).

      Additionally, an   Anders brief       must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          “Once counsel has satisfied the above

requirements, it is then this Court’s duty to conduct its own review of the trial

court’s proceedings and render an independent judgment as to whether the

appeal is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928 A.2d
287, 291 (Pa. Super. 2007) (en banc) (citation omitted).

      Here, Attorney Corcoran filed a petition to withdraw, certifying that,

after a thorough and conscientious review of the record, he has determined

that Mother’s appeal is frivolous. Counsel attached to his petition a copy of

his letter to Mother, advising her that she may obtain new counsel or raise

additional issues pro se. Counsel also filed a brief, which includes a summary

of the history and facts of the case, a potential issue that could be raised by

Mother, and counsel’s assessment of why the appeal is frivolous, with citations

                                      -5-
J-S43007-18


to relevant legal authority.         Accordingly, counsel has complied with the

technical requirements of Anders, Santiago, and Millisock. We, therefore,

may proceed with our independent review of the record and the following issue

presented in the Anders brief: “Whether there are no nonfrivolous issues to

be raised on behalf of [Mother] relative to this Court having jurisdiction to

hear the present appeal?” Anders brief at 6.

       Attorney Corcoran concludes that this Court does not have jurisdiction

over this appeal, and that he “cannot present any nonfrivolous arguments on

behalf of [Mother].” Anders brief at 8. His conclusion is premised on the

assertion that the involuntary termination decrees were entered on August

15, 2017. Because Mother’s pro se appeal was filed on September 19, 2017,4

he asserts that her appeal is untimely.          Further, Attorney Corcoran filed a

motion to appeal nunc pro tunc in the orphans’ court, along with a notice of

appeal and a concise statement of errors complained of on appeal, on October

11, 2017.5 The court agreed that Mother’s pro se appeal filing is untimely but

found no breakdown in the operations of the court. See Opinion and Order,


____________________________________________


4 See Thomas v. Elash, 781 A.2d 170, 176 (Pa. Super. 2001) (holding that
“[A] legal document is deemed filed by an incarcerated litigant, proceeding
pro se, on the date it is delivered to the proper prison authority or deposited
in the prison mailbox.”).

5 Attorney Corcoran alleged in his motion for nunc pro tunc relief that the
decrees were entered on the docket on August 16, 2017, and that Mother
deposited the notice of appeal in the prison mailbox on September 19, 2017.
On this basis, he concluded that Mother’s pro se filing is untimely.


                                           -6-
J-S43007-18


10/17/17; see also In the Interest of M.S.K., 936 A.2d 103, 105 (Pa.

Super. 2007) (“As a general matter, a Trial Court may grant an appeal nunc

pro tunc when a delay in filing [an appeal] is caused by extraordinary

circumstances involving fraud or some breakdown in the court’s operation

through a default of its officers.”). Therefore, on October 17, 2017, the court

denied counsel’s request to appeal nunc pro tunc.

      The following procedural rules are applicable. Pa.R.A.P. 903 provides,

“the notice of appeal required by Rule 902 . . . shall be filed within 30 days

after the entry of the order from which the appeal is taken.” Pa.R.A.P. 903(a).

      Additionally, this Court can raise jurisdictional issues sua sponte.
      Commonwealth v. Coolbaugh, 770 A.2d 788, 791 (Pa. Super.
      2001). . . . This Court “may not enlarge the time for filing a
      notice of appeal....” Pa.R.A.P. 105(b). Absent a breakdown in the
      operations of the court, “[t]ime limitations on the taking of
      appeals are strictly construed and cannot be extended as a matter
      of grace.” Commonwealth v. Perez, 799 A.2d 848, 851 (Pa.
      Super. 2002), appeal denied, 578 Pa. 716, 854 A.2d 967 (2004)
      (internal citations omitted)[;] [s]ee also Commonwealth v.
      Dreves, 839 A.2d 1122 (Pa. Super. 2003) (en banc).

Commonwealth v. Valentine, 928 A.2d 346, 349 (Pa. Super. 2007). The

30-day appeal period is jurisdictional in nature, and an untimely appeal divests

this Court of jurisdiction. In re J.M.P., 863 A.2d 17, 19 (Pa. Super. 2004).

      Pa.R.A.P. 108(b) provides that the date of entry of an order is “the day

on which the clerk makes the notation in the docket that notice of entry of the

order has been given as required by Pa.R.C.P. 236(b).”       Pa.R.A.P. 108(b).

Rule 236(b) provides, “The prothonotary shall note in the docket the giving of

the notice. . . .” Pa.R.C.P. 236(b). Moreover, when there is no date of entry

                                     -7-
J-S43007-18


of the order on the docket, the 30-day appeal period is not triggered. See

Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (appeal period

was not triggered where appellant received notice of order but order was not

entered on docket pursuant to Rule 236(b)).

       The certified dockets in the subject matter do not include a notation that

notice of entry has been given as required by Pa.R.C.P. 236(b). Therefore,

formal entry of the decrees did not occur, and the appeal period was not

triggered. As such, Mother’s pro se appeal, which was filed on September 19,

2017, is not untimely, and Attorney Corcoran’s request in the orphans’ court

for nunc pro tunc relief was unnecessary. It follows that the October 17, 2017

order denying Attorney Corcoran’s request has no legal effect. Accordingly,

counsel’s petition to withdraw is denied.

       In addition, on October 16, 2018, the GAL filed in this Court a motion to

quash Mother’s appeal. The GAL asserts that this Court is without jurisdiction

to decide Mother’s appeal due to the orphans’ court’s order denying the

request for an appeal nunc pro tunc.6            Because we have concluded that

Mother’s appeal is timely, and, therefore, the October 17, 2017 order has no

legal effect, we deny the GAL’s motion to quash.

       Further, our review of the record presents an issue regarding whether

Children were denied legal counsel during the involuntary termination


____________________________________________


6Likewise, in its appellee brief, CYF argues that Mother’s appeal should be
quashed as untimely.

                                           -8-
J-S43007-18


proceeding. Pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a

contested involuntary termination proceeding has a statutory right to counsel

who discerns and advocates for the child’s legal interests, which our Supreme

Court has defined as a child’s preferred outcome.7 See In re T.S., 192 A.3d
1080 (Pa. 2018) (citing In re Adoption of L.B.M., 161 A.3d 172 (Pa.

2017)). Because the right to counsel belongs to the child who is unable to

address a deprivation of his or her right to counsel on his or her own behalf,

we must address this issue sua sponte. See In re Adoption of T.M.L.M.,

184 A.3d 585, 588 (Pa. Super. 2018) (“This Court must raise the failure to

appoint statutorily-required counsel for children sua sponte, as children are

unable to raise the issue on their own behalf due to their minority.”) (citing In

re K.J.H., 180 A.3d 411, 414 (Pa. Super. 2017)).

        The T.S. Court held,

        [W]here there is no conflict between a child’s legal and best
        interests, an attorney-guardian ad litem representing the child’s
        best interests can also represent the child’s legal interests. . . .
        [M]oreover, if the preferred outcome of a child is incapable of
____________________________________________


7   Section 2313(a) provides:

        (a) Child.--The court shall appoint counsel to represent the child
        in an involuntary termination proceeding when the proceeding is
        being contested by one or both of the parents. The court may
        appoint counsel or a guardian ad litem to represent any child who
        has not reached the age of 18 years and is subject to any other
        proceeding under this part whenever it is in the best interests of
        the child. No attorney or law firm shall represent both the child
        and the adopting parent or parents.

23 Pa.C.S. § 2313(a).

                                           -9-
J-S43007-18


      ascertainment because the child is very young and pre-verbal,
      there can be no conflict between the child’s legal interests and his
      or her best interests; as such, the mandate of Section 2313(a) of
      the Adoption Act that counsel be appointed “to represent the
      child,” 23 Pa.C.S. § 2313(a), is satisfied where the court has
      appointed an attorney-guardian ad litem who represents the
      child’s best interests during such proceedings.

Id. at 1092-1093.

      Instantly, in the underlying dependency matter, the juvenile court

appointed Attorney Willett to serve as Children’s GAL by order dated February

4, 2016. However, in the subject contested termination of parental rights

proceeding, the orphans’ court did not issue an order appointing counsel to

represent Children pursuant to Section 2313(a). In fact, the orphans’ court

identified Attorney Willett as Children’s GAL at the outset of the termination

proceeding, but nothing in the record indicates that the court appointed her

after conducting a conflict-of-interest analysis and determining that Children’s

legal and best interests are not in conflict. See N.T., 8/15/17, at 1.

      Further, Attorney Willett did not set forth in the record Children’s

preferred outcome. There is nothing in the record to indicate that Attorney

Willett met with or interviewed Children, then ages eight, ten, and eleven, in

an attempt to ascertain their preferred outcome and if their legal and best

interests aligned. The record does not reveal that Attorney Willett advocated

for Children’s legal interests and followed their direction. Indeed, Attorney

Willett cross-examined only one witness, D.M., the kinship mother, during

which she inquired whether Children sleep in separate bedrooms and if she is


                                     - 10 -
J-S43007-18


willing to coordinate visits between Children if they are placed in separate

kinship homes. See id. at 71-72. In her closing statement to the court at

the conclusion of the testimonial evidence, Attorney Willett, without

explanation, stated that she supports the termination of Mother’s parental

rights. Id. at 81. Thereafter, she requested that the court “hear from the

boys as well before we wrap up today.” Id. The court replied as follows.

      BY THE COURT: Would you want that to be part of the record,
      Attorney Willett, or do you want me just to talk to them
      informally?

      BY ATTORNEY WILLETT: Informally, unless counsel wish for it to
      be on the record.

      BY THE COURT: Counsel, what I usually do is whenever children
      are here I usually speak to them before the hearing or after unless
      I know for a fact they’re going to be witnesses during the
      proceeding. In this case I was advised that they would not be
      testifying. So I normally would meet with them. I usually do that
      informally done in the play area of CYF. Is there any objection if
      I do that in this particular case?

      BY ATTORNEY [FOR CYF]: No, Your Honor.

                                     ...

      BY ATTORNEY CORCORAN: No.

      BY THE COURT: Thank You.         Thank you.     So I’ll stop down
      afterwards then.

Id. at 82. Because the court’s “informal” meeting with Children was not made

a part of the record, there is no indication in the record whether Children’s

legal and best interests aligned.




                                    - 11 -
J-S43007-18


      Accordingly, we are constrained to vacate the decrees without prejudice

and remand for the orphans’ court to appoint legal-interests counsel for

Children pursuant to Section 2313(a). Such counsel must attempt to ascertain

Children’s preferred outcome as to Mother by interviewing Children directly,

and to follow Children’s direction to the extent possible and advocate in a

manner that comports with their legal interests. See In re D.M.C., 166 A.3d
322 (Pa. Super. 2018) (vacating order involuntarily terminating the mother’s

parental rights without prejudice and remanding due, in part, to the children’s

attorney failing to attempt to ascertain their preferred outcome).

      Children’s counsel may also serve as GAL only if a conflict-of-interest

analysis by the orphans’ court reveals that no conflict exists between

Children’s legal and best interests, and this should be noted on the record.

See T.S., supra at 1092; see also D.L.B., supra.

      Once Children’s preferred outcomes are identified, Children’s counsel

shall notify the orphans’ court whether termination of Mother’s parental rights

is consistent with Children’s legal interests. If the court determines that there

is no conflict between Children’s legal and best interests, then it may re-enter

the original decrees. However, if the court determines that Children’s legal

interests are different from their best interest, then the court shall conduct a

new involuntary termination hearing as to Mother. If Children have different

preferred outcomes as to Mother, Children’s counsel shall inform the orphans’




                                     - 12 -
J-S43007-18


court, and the court shall appoint separate legal-interests counsel for each

child and conduct further proceedings consistent with this memorandum.

     Decrees vacated as to Mother without prejudice to permit the orphans’

court to reenter the original decrees if a new termination hearing is not

required. Case remanded for proceedings consistent with this memorandum.

     Petition to withdraw as counsel denied. Motion to quash denied.

     Jurisdiction relinquished.

     Judge Nichols joins the memorandum.

     Judge Dubow files a concurring and dissenting statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2018




                                   - 13 -